Citation Nr: 1634003	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The appellant reports service as a Guerilla from May 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the appellant's claim for a second time in order to obtain a copy of the appellant's Affidavit for Philippine Army Personnel (Form 23 Affidavit) as well as additional verification from the National Personnel Records Center (NPRC) as to whether the appellant had qualifying service with consideration of Form 23.  

In January 2014, the RO submitted a request for Form 23 from The Adjutant General.  The claims file contains a July 2014 request from the Department of National Defense, Philippine Veterans Affairs Office to The Adjutant General for AGO Form 23.  A July 2014 routing slip contains a handwritten note that "we will request AGO Form 23 from NRD-OTAG."  

A second routing slip dated in July 2014 indicates that Form 23 was requested from NRD-OTAG, and "[a]ttached hereto is the controlled copy from approved reference folder of veteran . . . ."  Attached to the correspondence is an August 1993 certification from the General Headquarters of the Armed Forces of the Philippines indicating that the appellant was a Private in "the Approved Revised Reconstructed Grla Roster of I Co. 121st USAFIP-NL with date of recognition on 9 Jan 45 and with a revised date of recognition on 10 May 42."  This document was already associated with the appellant's claims file in June 2010.  

It is unclear from this response whether Form 23 was ever received by the RO or is unavailable; however it is not associated with the appellant's claims file.  Additionally, the RO did not notify the appellant that Form 23 was not obtained, as directed by the Board's December 2013 Remand.

In light of the above, the RO must make another attempt to contact the office of the Adjutant General of the Philippine Army to obtain a copy of Form 23.  If it is determined that Form 23 is not available, the RO should request a negative response.  All communications must be associated with the appellant's claims file, and the RO should make at least one follow-up request until the record is obtained or it is confirmed that the record does not exist or that additional efforts to obtain the record would be futile.

Additionally, the record shows that, in January 2016, the RO made another request to the NPRC for verification of the appellant's service.  Although the May 2016 Supplemental Statement of the Case cites a May 2016 response from the NPRC, this response is not contained in the claims file.  Accordingly, the RO should associate the NPRC's May 2016 response with the claims file, and should again request verification of service from the NPRC if AGO PA Form 23 is received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the May 2016 response from the NPRC regarding verification of the appellant's service with the appellant's claims file.

2.  Request a copy of AGO PA Form 23, Affidavit for Philippine Army Personnel, pertaining to the appellant from the Adjutant General of the Philippine Army.  The RO must make at least two attempts for the relevant record unless a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If, after making reasonable efforts to obtain this record, the RO is unable to secure same, notify the appellant and (a) identify the specific record the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that record; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the appellant an opportunity to respond.

3.  If AGO PA Form 23, or any other new evidence pertaining to the appellant's claimed service, is received, submit a new request to the NPRC for verification of the appellant's service in light of the additional evidence.  Associate all responses with the claims file.

4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the appellant.  After the appellant has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




